723 N.W.2d 460 (2006)
SHERMAN TOWNSHIP, Plaintiff-Appellee,
v.
Joseph A. LEEMREIS and Lori M. Leemreis, Defendants-Appellants.
Docket No. 131844. COA No. 269020.
Supreme Court of Michigan.
November 15, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 29, 2006 order of the Court of Appeals *461 is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to stay the trial court proceedings is DENIED.
MARILYN J. KELLY, J., would grant leave to appeal.